Citation Nr: 0632048	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
disability of the thoracic spine, with myofascial pain 
syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted an increased evaluation of 20 
percent for the veteran's service-connected disability of the 
thoracic spine with myofascial pain syndrome.



FINDINGS OF FACT

1.  The veteran's disability of the thoracic spine, with 
myofascial pain syndrome is manifested by pain, stiffness and 
limitation of motion.

2.  Flexion of the thoracolumbar spine is limited to 45 
degrees.

3.  There is no ankylosis of the veteran's thoracic spine.  



CONCLUSION OF LAW

The criteria have not been met for a disability rating in 
excess of 20 percent for a disability of the thoracic spine 
with myofascial pain syndrome.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5288 (2003), Diagnostic Codes 5235-
5243 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
June 2003 letter.  The letter told the veteran that the 
evidence should show that his service-connected disability 
had increased in severity.  Moreover, the July 2004 Statement 
of the Case provided the relevant rating criteria, which at 
least specifically demonstrated the standards against which 
submitted evidence would be judged to determine whether a 
higher rating was justified.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to fully advance any contentions and 
increased ratings.  As to the matter of an earlier effective 
date, the veteran received adequate notice as required by 
Dingess/Hartman via a March 2006 letter.  Although there was 
no subsequent adjudication following the March 2006 letter, 
any deficiency in this regard is rendered moot, as the appeal 
is being denied.  Unlike a situation involving an initial 
rating (which uniquely involves entitlement to a possibility 
of "staged ratings," a benefit that would expire unless the 
veteran appealed the matter upon the initial grant of service 
connection), entitlement to an earlier effective date is a 
benefit that can be sought at any time after the grant of 
service connection.  Thus, should the veteran ever file a 
claim for such a benefit, he will receive appropriate VCAA 
notification.  Accordingly, the veteran is not prejudiced by 
the Board's consideration of the pending issue. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the June 2003 
letter from the RO asked the veteran to provide any other 
non-medical or medical evidence or information that would 
support his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R.  § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, private treatment records from Kaiser Permanente, as 
well as all of the veteran's VA treatment records.  Also, the 
veteran underwent several VA examinations, and further 
assessment is not necessary to make a decision on the appeal.  
The veteran has not requested VA's assistance in obtaining 
any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Under the old rating criteria, limitation of motion of the 
dorsal segment of the spine is rated as noncompensably 
disabling when slight, and as 10 percent disabling when 
moderate or severe.  38 C.F.R. § 4.71a, DC 5291 (prior to 
Sept. 26, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, an 
evaluation may be assigned with or without symptoms such as 
pain (regardless of whether it radiates), stiffness, or 
aching in the affected spinal area.  A 10 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees 
(the maximum combined range of motion being 240 degrees), or 
if there is either (1) muscle spasm, guarding, or localized  
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or (2) vertebral body fracture with loss of 50 
percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is appropriate where forward flexion 
of the cervical spine is limited to 15 degrees or less, or 
there is favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis is 
when the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, 
breathing limited to diaphragmatic respiration,  
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen, dyspnea or dysphagia, atlantoaxial or  
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  See id., Note (5). These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).

Functional limitations due to pain must be accounted for in a 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board is obligated to take the veteran's reports 
of painful motion into consideration.  38 C.F.R. §§ 4.40, 
4.45.

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114 (2005); VAOGCPREC 3-2000.

Factual Background

The veteran filed his claim for an increased rating in April 
2003.  Accordingly, he was afforded a VA examination to 
address the extent of his disability in June 2003.  At that 
time the veteran complained of pain primarily below his 
shoulder blades that went farther down the left thoracic 
spine.  He described the pain as varying from 4 to 7 out of 
10.  He reported flares when extending his back and that his 
back could severely "lock up" and that the pain was worse 
with prolonged sitting and could get so bad that it caused 
him to vomit.  He reported that flares occurred approximately 
once or twice a month and that he had back spasms and 
difficulty breathing during a flare-up.  The veteran reported 
that, during a flare-up, he is unable to stand fully erect.  

The veteran reported that he worked as a cook at a 
correctional facility.  He stated that his back condition 
sometimes prevented him from stirring a 125 gallon cooking 
pot using a tool that is almost the size of a boat oar.  On 
occasion, he would have to receive assistance from coworkers 
to perform this task.  He reported difficulty picking things 
up and that he would often have to call in sick from work due 
to his back condition.  A letter from the veteran's employer 
confirms that he has used an extensive amount of sick time 
due to back problems and nonservice-connected headaches.  The 
veteran stated that he was unable to lift weights and could 
not sit for very long. 

Objective examination revealed that the veteran's head was in 
a forward position.  His spine exhibited thoracic kyphosis 
and lumbar lordosis.  The iliac crests appeared level.  The 
spine appeared straight in the saggital plane.  There was 
tenderness in the left and right lower thoracic paravertebral 
muscles and upper lumbar muscles, with associated 
paravertebral muscle tightness.  There was no tenderness over 
the trochanters or in the buttocks.  

The veteran was limited in his range of motion, with 
consideration of pain and fatigue.  Trunk forward flexion was 
to 45 degrees, with pain.  Extension was to 0 degrees, with 
pain.  Right and left lateral flexion was to 15 degrees with 
pain. Right rotation was to 18 degrees with pain.  Left 
rotation was to 0 degrees with pain.  Passive range of motion 
was the same.  On repeated motion in consideration of 
endurance the results remained the same.  Speed of trunk 
movements was 3/5 with flare-ups noted as 2-3/5.  Straight 
leg raising was negative.  X-rays revealed no fracture or 
dislocation of the spine.  The thoracic vertebrae appeared 
intact and disc spaces were preserved.  The impression was 
chronic back pain, residuals of injury, likely thoracic 
strain. 

In November 2004, the veteran was once again seen at the VA 
medical center for examination of his spine.  At that time 
the veteran complained of painful spasms involving his 
thoracic spine and pain radiating to his whole back and also 
around his rib cage and to his shoulders on occasion.  He 
reported a lot of stiffness associated with his condition and 
weakness in the sense that he could not lift much of 
anything.  He reported a constant pain of 4/10 in severity 
and spasms.  He reported less severe spasms rated as a 6 to 7 
out of 10 happening three or four times per week, and severe 
flares, rated as 10/10 as happening about once every two 
months.  During these severe flares, the veteran reported 
being unable to stand fully erect, at approximately a 45 
degree angle and that he would be confined to bed for up to a 
week.  The veteran did not require any assistive devices for 
walking and could walk more than a mile.  

Physical examination revealed a normal appearing spine, with 
no scoliosis.  Posture looked good and the veteran reported 
that the day of the examination was a good day for him, in 
terms of his back disability.  The position of the veteran's 
head and spine was normal and symmetric.  The veteran was 
able to touch his toes.  Forward flexion was to 90 degrees.  
On a bad day, the veteran reported that flexion would be to 
45 degrees.  Extension was to 15 degrees.  On a bad day, the 
veteran reported that extension would be to 0 degrees.  Left 
lateral flexion was to 15 degrees, with the veteran stating 
that during flare-ups, it would only be to 10 degrees.  Right 
lateral flexion was to 20 degrees, with the veteran relating 
limitation to 5 degrees during a flare-up.  Left lateral 
rotation was to 10 degrees.  Right lateral rotation was also 
to 10 degrees, with the veteran stating that it would be 
limited to 0 degrees during a flare-up.  The veteran had 
tenderness in his low thoracic spine and in the area of the 
musculature to the left of his spine in the area near his 
scapula.  Examination caused a little bit of spasm and pain 
in this area.  Neurologic examination revealed no 
abnormalities.  X-rays appeared normal.  

Analysis

Because the veteran's disability of the thoracic spine is 
evaluated as 20 percent disabling, 38 C.F.R. § 4.71a, 
Diagnostic Code 5288 (2003), which provides a maximum 10 
percent evaluation, is inapplicable in this case.  
Accordingly, the Board will apply the General Rating Formula 
for Diseases and Injuries of the Spine.  

An evaluation in excess of 20 is not warranted under the 
circumstances.  In this regard, the Board notes that the 
veteran does not have a service-connected disability of the 
cervical spine; thus, making the criteria for a 30 percent 
evaluation inapplicable.  With respect to the criteria for a 
40 percent evaluation, flexion of the thoracolumbar spine is 
greater than 30 degrees; thus, a 40 percent evaluation cannot 
be established.  The evidence clearly illustrates that the 
veteran is at most limited to 45 degrees flexion of the 
thoracolumbar spine.  Although the veteran's disability 
exhibits stiffness and limitation of motion, there is no 
indication of ankylosis appearing anywhere in the record, 
which has been thoroughly reviewed by the Board.  
Accordingly, the criteria for a 50 and 100 percent evaluation 
are not met, and entitlement to an evaluation in excess of 20 
percent for the veteran's disability of the thoracic spine, 
with myofascial pain syndrome must be denied.

The Board finds that there is no evidence of any unusual 
circumstances, such as such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would warrant 
extraschedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996). 


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
disability of the thoracic spine, with myofascial pain 
syndrome, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


